UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-6121



MICHAEL COFIELD,

                Plaintiff - Appellant,

          v.


ROY BOWSER; SERGEANT STOKES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00533-WDK-TEM)


Submitted:   September 10, 2008       Decided:   September 18, 2008


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Cofield, Appellant Pro Se. Samuel Lawrence Dumville,
NORRIS, ST. CLAIR & LOTKIN, Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Cofield   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) action for failure to state

a claim.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Cofield v. Bowser, No. 2:06-cv-00533-WDK-TEM (E.D. Va.

filed Dec. 3, 2007 & entered Dec. 4, 2007).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                AFFIRMED




                                    2